DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-14 in the reply filed on 1/19/2022 is acknowledged.

Claims Status
	Claims 1-5 and 15-20 are withdrawn.  Claims 6-14 are now pending before the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14
The limitation “smart watch” is recited in the preamble of claims 6-14.  It is unclear what the metes and bounds of “smart” is limited to.  For purposes of examination, the Office interpreted “smart” as having features related to connectivity (WiFi, Bluetooth, etc.) and interactivity.
Claim 6 states that the array of cameras collectively span at least 25% of the circumference of the person’s wrist.  However, this may depend on the circumference of the person’s wrist.  A particular spacing between cameras on the band may satisfy this limitation for a person with skinny wrists, but not for a person with large wrists.   It is therefore unclear how to interpret this limitation given the disparity in wrist sizes of users. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Lee et al. (US 2015/0241995).
Regarding claim 6, Song et al. disclose a smart watch, watch band, or other wrist-worn device (Fig. 1A) with a camera ([0039] – see reference to the watch including a camera) comprising: 
a display which is configured to be worn on a person's wrist ([0038] states that 102 includes a display, [0001] – reference to a smart watch worn on a wrist); 
a band which is configured to be worn on the person's wrist (Fig. 1A, band #120); and 
an arcuate array of cameras which are distributed around at least a portion of a circumference of the band (arcuate array was interpreted as cameras placed along the length of band, Fig. 5 shows that modules 212x may be attached to the band; [0065] states that modules 212x are the same as those previously disclosed which according to [0039] may each include a camera – “Each of the auxiliary modules 112a to 112e may include a camera
Song et al. do not disclose wherein a selected camera in the array is selected by the person to record images at a given time (Song et al. only state that the auxiliary modules cooperate with the basic module to enhance function(s) of the basic module, see [0039]).  However, Lee et al. teach an electronic device for controlling a display (see Abstract) where the electronic device may comprise at least a smart watch ([0042]).  Lee et al. teach that the device may include multiple cameras and that each of the cameras may be selected via the interface for operation ([0099] – “According to an embodiment, the camera application may include various menus such as a menu that receives a selection from the user to photograph a picture or a video, a menu that configures an environment of the camera application, and a menu that selects each of cameras included in the electronic device 101”; for example, icon 735 in Fig. 7A allows the user to switch between at least two cameras, see details in [0106] for this feature).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Song et al. to include a function for selecting cameras as taught by Lee et al. to record images because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  There would have been a reasonable expectation of success as both Song and Lee et al. dealt with smart watch technology (i.e. not too divergent in application such that integration would raise many issues). 
Regarding claim 7
Regarding claim 8, Song et al. disclose wherein cameras are located at different locations around the circumference of the band (see module/camera locations in Fig. 1A).
Regarding claim 11, Song et al. do not disclose the touchscreen limitations in claim 11.  However, Lee et al. teach wherein the device further comprises a touch screen and wherein selection of a camera is done by the person touching and/or swiping the touch screen (icon 735 that was previously cited is on a touchscreen and selection of the camera would involve touching/swiping of the icon).
Regarding claim 13, Song et al. disclose wherein the arcuate array of cameras further comprises at least three cameras at three different locations, respectively, around the circumference of the band (see at least Fig. 1A where 10 slots in total on both bands may be used to include cameras).
Regarding claim 14, Song et al. disclose wherein the cameras are evenly distributed around at least a portion of the circumference of the band (see Fig. 1A where on each band, the module spacing is even which permits even distribution of the cameras on each band.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Lee et al. as applied to claim 6 above, and further in view of Sharma et al. (US 2016/0173578). Song et al. do not disclose wherein the device further comprises a motion sensor and wherein selection of a camera is done by the person moving the band which is detected by the motion sensor.  However, the use of motion sensors as inputs for making user selections was generally known at the time of the filing of the invention.  Sharma et al. teach a virtual assistant for a mobile device (see generally the Abstract and also [0088] where the mobile device may include a smart watch).  The virtual assistant includes an assistant interface on the mobile device that allows actions originating or obtained by the mobile device via sensors to be analyzed ([0089]).  Such actions may include gestures ([0091] reference to gestures as a command input).  These detected input actions may be interpreted as commands to control apps on the device or external devices ([0093]).  At [0196] and [0204], Sharma et al. teach that a gesture or .  
Claim 10 is the same as claim 9, but substitutes a gesture sensor in place of the motion sensor.  The above cited sections of Sharma also teach the use of a gesture sensor for making selections of services/functions.  The argument for modifying Song et al. in view of Sharma et al. remains the same. 
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Lee et al. as applied to claim 6 above, and further in view of Narayanaswami (US 6556222, hereinafter referred to as “N”).  Song et al. do not disclose wherein the device further comprises a ring or bezel and wherein selection of a camera is done by the person rotating the ring or bezel.  However, the use of a ring/bezel structure as a selector/selection structure was generally known in the arts at the time of the filing of the invention.  N teach a bezel based input mechanism and user interface for a smart watch (Abstract).  N teach that a bezel may be used to select different features on the watch (see generally col. 10, line 18 to col. 11, line 21 which discusses how a bezel can be used to select various features).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Song et al. to include a bezel selector as taught by N for selecting a camera as it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the . 

Conclusion
Claims 6-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791